Case 2:20-cv-09294-AB-PVC Document 6 Filed 10/09/20 Page 1 of 2 Page ID #:372


                                                                                    FILED
                                                                          CLERK, U.S. DISTRICT COURT



                                                                           OCT - 9 2020
                                                                        CENTRAL DISTRICT OF CALIFORNIA

                                                                                   RS
                                                                          BY: ___________________ DEPUTY
Case 2:20-cv-09294-AB-PVC Document 6 Filed 10/09/20 Page 2 of 2 Page ID #:373




                                                   2:20-CV-09294-AB-PVCx
